Case 3:21-ap-03001-MFW Doc 1-9 Filed 07/20/21 Entered 07/20/21 12:07:04      Desc
       Exhibit Exhibit 9 Comm Whites 12/29/2011 Correspondence Page 1 of 4



          UNITED STATES DISTRICT COURT OF THE VIRGIN ISLANDS
                         BANKRUPTCY DIVISION



                                  COMPLAINT

     FOR CIVIL RACKETEERING, CIVIL VIOLATIONS OF THE CRIMINALLY
   INFLUENCED AND CORRUPT ORGANIZATIONS ACT, FOR DEPRIVATION OF
      CIVIL RIGHTS UNDER THE COLOR OF LAW AND FOR OTHER RELIEF




                                 EXHIBIT 9

  Acting Commissioner White’s December 27, 2011 Correspondence
Case 3:21-ap-03001-MFW
        Case: 1:12-cv-00042 DocDocument
                                1-9 Filed
                                        #:07/20/21  Entered
                                           1-14 Filed:      07/20/21
                                                       04/20/12 Page12:07:04
                                                                     1 of 3    Desc
       Exhibit Exhibit 9 Comm Whites 12/29/2011 Correspondence Page 2 of 4
Case 3:21-ap-03001-MFW
        Case: 1:12-cv-00042 DocDocument
                                1-9 Filed
                                        #:07/20/21  Entered
                                           1-14 Filed:      07/20/21
                                                       04/20/12 Page12:07:04
                                                                     2 of 3    Desc
       Exhibit Exhibit 9 Comm Whites 12/29/2011 Correspondence Page 3 of 4
Case 3:21-ap-03001-MFW
        Case: 1:12-cv-00042 DocDocument
                                1-9 Filed
                                        #:07/20/21  Entered
                                           1-14 Filed:      07/20/21
                                                       04/20/12 Page12:07:04
                                                                     3 of 3    Desc
       Exhibit Exhibit 9 Comm Whites 12/29/2011 Correspondence Page 4 of 4
